

115 HRES 326 IH: Expressing support for the designation of the week of May 15 though 19, 2017, as Infrastructure Week.
U.S. House of Representatives
2017-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 326IN THE HOUSE OF REPRESENTATIVESMay 16, 2017Mr. Payne submitted the following resolution; which was referred to the Committee on Transportation and InfrastructureRESOLUTIONExpressing support for the designation of the week of May 15 though 19, 2017, as Infrastructure Week. 
Whereas the term infrastructure generally refers to long-lived, capital-intensive systems and facilities, such as freight and passenger highway, aviation, railroad, water resources development, and telecommunications systems and facilities; Whereas former Secretary of Transportation Anthony Foxx announced in his report on the status of America’s infrastructure that the Nation needs $926 billion of infrastructure investment to address the backlog of unmet capital investment needs and to prepare the Nation’s roads, bridges, and transit systems for increased usage in the decades ahead; 
Whereas Amtrak’s Northeast Corridor is the busiest rail line in North America, with approximately 2,200 Amtrak, commuter, and freight trains operating in the Corridor daily; Whereas the deadline for railroads to implement a life-saving technology called Positive Train Control is December 31, 2018; 
Whereas, without infrastructure investment, 30 percent of rail miles in primary corridors will be operating above capacity by 2035, causing severe congestion that will affect every region of the United States and potentially shift freight to the Nation’s already heavily congested highway system; Whereas the cost of bringing the Nation’s rail transit and bus systems into a state of good repair is estimated at $90 billion; 
Whereas Congress can reinvigorate wastewater infrastructure investments by reauthorizing the Clean Water State Revolving Fund program at a minimum Federal funding level of $20 billion over 5 years; Whereas according to its most recent Clean Watersheds Needs Survey, the Environmental Protection Agency reports that the total capital cost of meeting the Nation’s wastewater and stormwater treatment needs over the next 25 years is $271 billion; 
Whereas by 2025, the projected shortfall in airport infrastructure investment may cause the loss of nearly 257,000 jobs and $337 billion in lost gross domestic product (GDP); Whereas since 2012, Congress has provided only $3.35 billion per year in funding for the Airport Improvement Program (AIP), while airports collect another $3 billion each year in locally imposed Passenger Facility Charges (PFCs); and 
Whereas the week of May 15 though 19, 2017, is an appropriate week to designate as Infrastructure Week: Now, therefore, be it That the House of Representatives— 
(1)celebrates the dedication and contributions of the contractors and small business owners that will take part in future infrastructure projects across the Nation; (2)supports the goal of thoroughly drafting and expediently submitting a transportation and infrastructure plan to build the Nation’s roads;  
(3)commits to engaging diverse contractors in future infrastructure projects; and (4)calls upon the people of the United States to observe Infrastructure Week with appropriate advocacy, programs, and activities. 
